DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    This Office Action is responsive to the Applicant’s Response to Election/Restriction filed on 12/15/2021, in which the Applicant elected Species I, directed to claims 1-14 without traverse. Thus, claims 15-33 are withdrawn accordingly and entered of record.
3.    Claims 1-14 are pending for examination.

Information Disclosure Statement
4.     The Information Disclosure Statement (IDS) submitted on 08/11/2020 has been considered by the examiner and made of record in the application file.

Priority
5.     Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the application file.


QUAYLE ACTION
6.    This application is in condition for allowance except for the following formal matters: 
                    
Specification
7.   The specification is objected to as failing to provide proper understanding for the claimed subject matter as follows:
          -   Paragraph [0078], “the second page buffer sensing signal PB_SEBSE2” on lines 9 and 13 should be amended to “the second page buffer sensing signal PB_SENSE2”, and “the first PB_SEBSE1” on line 11 should be amended to “the first page buffer sensing signal PB_SENSE1”, as shown in Figure 7.

Drawings
8.   The following figure is objected to under 37 CFR 1.83(a) as follows:
        -  Figure 7 is objected because it shown “a precharge signal SA_PRECH-N” instead of “a precharge signal SA_PRECH_N”, as described in line 4 of paragraph [0079] and in Figure 9.          Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. See MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter

        Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a page buffer comprising; a first latch circuit configured to store data corresponding to one of a first program state and a second program state; 5a bit line controller connected to a bit line of a memory block and configured to precharge the bit line by applying one of a first set voltage and a second set voltage to the bit line according to the data stored in the first latch circuit during a bit line precharge operation in a program verify operation; and 10a second latch circuit connected to the bit line controller through a main sensing node and configured to sense first verify data according to a potential level of the main sensing node during the program verify operation”. Claims 2-14 depend on claim 1. 
                                                               
Conclusion
10.     Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
         A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
11.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M HOANG/Primary Examiner, Art Unit 2827